          Case 2:21-mc-00147-SWS Document 15 Filed 08/19/21 Page 1 of 3




Bradley T. Cave, P.C. (Wyo. State Bar # 5-2792)
HOLLAND & HART LLP
2515 Warren Avenue, Suite 450
P.O. Box 1347
Cheyenne, WY 82001
Telephone: 307.778.4200
bcave@hollandhart.com

Yan Ge (admitted pro hac vice)
Michael Amberg (admitted pro hac vice)
Wenfeng Su (admitted pro hac vice)
KING & WOOD MALLESONS LLP
535 Middlefield Road, Suite 245
Menlo Park, CA 94025
Telephone: (650) 858-1285
geyan@us.kwm.com
michael.amberg@us.kwm.com
wenfeng.su@us.kwm.com

Bing Cheng (admitted pro hac vice)
KING & WOOD MALLESONS LLP
500 5th Ave #50
New York, NY 10036
Telephone: +86 (10) 5878-5187
chengbing@cn.kwm.com

COUNSEL FOR PETITIONER
WEIHAI TEXTILE GROUP IMPORT & EXPORT CO. LTD.

                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF WYOMING

WEIHAI TEXTILE GROUP IMPORT & EXPORT                     )
CO., LTD.,                                               )
                                                         )
                 Petitioner,                             )
                                                         )
        v.                                                   Civil Action No. 2:21-mc-00147-SWS
                                                         )
                                                         )
ERUPTION HOLDINGS, INC.,
                                                         )
                 Respondent.                             )

      PETITIONER’S MOTION FOR EXTENSION OF TIME TO OPPOSE (FIRST

                                                  REQUEST)

        Weihai Textile Group Import & Export Co., LTD. (“Weihai”), by and through

undersigned counsel, pursuant to Rule 6(b) Fed. R. Civ. P. and Local Rule 6.1(b), hereby submits

its first request for the Court to extend, until September 10, 2021, the date to oppose the Motion
         Case 2:21-mc-00147-SWS Document 15 Filed 08/19/21 Page 2 of 3




of Respondent Eruption Holdings, Inc. (“Eruption”) to Set Aside or Refuse Arbitral Award, filed

on August 6, 2021 (Doc. No. 11). Weihai’s counsel has consulted with Eruption’s counsel about

this motion, and has been authorized to represent to the Court that Eruption does not anticipate

filing an objection to this motion.

       Weihai requests this extension in order to review the motion and supporting materials and

to prepare a response. Eruption’s brief in support of its motion and Mr. Legge’s affidavit and its

exhibits are factually intensive. Weihai’s counsel will need additional time to discuss and verify

the facts alleged in them with Weihai, which not only involves international communication with

a 14- to 15-hour time difference, but also translation of the materials submitted by Eruption and

any material and testimony that Weihai decides to file in support of its opposition.

       A proposed form of order accompanies this motion.




                                                 2
          Case 2:21-mc-00147-SWS Document 15 Filed 08/19/21 Page 3 of 3




        RESPECTFULLY SUBMITTED this 19th day of August, 2021.



                                      /s/ Bradley T. Cave
                                      Bradley T. Cave, P.C. (Wyo. State Bar # 5-2792)
                                      HOLLAND & HART LLP
                                      2515 Warren Avenue, Suite 450
                                      P.O. Box 1347
                                      Cheyenne, WY 82001
                                      Telephone: 307.778.4200
                                      bcave@hollandhart.com

                                      Yan Ge (admitted pro hac vice)
                                      Michael Amberg (admitted pro hac vice)
                                      Wenfeng Su (admitted pro hac vice)
                                      KING & WOOD MALLESONS LLP
                                      535 Middlefield Road, Suite 245
                                      Menlo Park, CA 94025
                                      Telephone: (650) 858-1285
                                      geyan@us.kwm.com
                                      michael.amberg@us.kwm.com
                                      wenfeng.su@us.kwm.com

                                      Bing Cheng (admitted pro hac vice)
                                      KING & WOOD MALLESONS LLP
                                      500 5th Ave #50
                                      New York, NY 10036
                                      Telephone: +86 (10) 5878-5187
                                      chengbing@cn.kwm.com

                                      COUNSEL FOR PETITIONER
                                      WEIHAI TEXTILE GROUP
                                      IMPORT & EXPORT CO. LTD.
17255832_v1




                                         3
